Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 05/04/2022.  Claims 70, 72, 73, 76-79, 89, and 136-156 are currently pending. 
Response to Amendment
Claim 77 includes an amendment "[[77]] 70".  It is noted, in the prior set of entered claims, claim 77 was actually dependent on claim 73 rather than claim 77.  While the claims could be held as in noncompliance with 37 CFR 1.121(c), the amendment is interpreted as if they properly amended claim 77 to be dependent from claim 73 to independent claim 70 in order to practice compact prosecution.
Claims 70, 72, 73, 76-79, 89, and 136 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement but for new reason(s) in view of the present claim amendments.  See the revised 112(a) rejection(s), below.  
The rejection of claims 70, 72, 73, and 76-79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, claims 89, 136, and 152-156 are rejected under 112(b) for new reason(s) in view of the present claim amendments.  See the new 112(b) rejection(s), below.
The various rejections of claims 70, 72, 73, 76-79, 89, and 136 under 35 U.S.C. 103 as being unpatentable over or based-on Magill et al. (US 7,160,612) as evidenced by Hartmann et al. (US 2008/0233368) are withdrawn in view of the above amendment.  However, many of the newly-added claims are rejected for similar reasons of record as set forth in the previous rejections over Magill et al. as evidenced by Hartmann et al. and Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al. (US 2014/0023853).  See the new 103 rejection(s), below. 
Claim Objections
Claims 72, 73, 76-79, and 145-151 are objected to because of the following informalities: 
Regarding claims 72, 73, and 76-79 the preamble of the independent claim 70 has been amended to recite "A porous extruded composition".  The instant claims should also be amended to recite "The porous extruded composition" instead of "The extruded composition" as the preamble.  Similarly, the term “the extruded composition” in the body of claim 72 should also be amended to recite “the porous extruded composition”.  Claims 145-151 are also objected to for the same reason with regard to their parent claim, independent claim 144. 
In claim 76, Applicant is suggested to amend the term "the microencapsulated phase change material" to read as "the microencapsulated solid-liquid phase change material" in order to improve clarity and better match the antecedent basis of the term(s) in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 72, 73, 76-79, 89, 136, 138, 139, 147, 151, 155, and 156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 70 is amended to recite the limitation “wherein the porous extruded composition has a swing capacity of greater than 2 mmol/g;”.  The original specification does not contain adequate support for the newly added limitation, especially in combination with the prior limitation “an additive selected from the group consisting of activated carbon, a zeolite, a metal-organic framework (MOF), and a metal oxide;”.  The specification merely has a brief mention of finding a sorbent material of a specific MOF that is, itself (rather than the claimed composition or fiber), capable of 10 mmol/g CO2 swing capacity (see pages 32-33 and Fig. 23-29 of the specification).  While there appears to be written description basis in the specification for an MOF additive to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber to contain the recited swing capacity.  Note, the specification never explicitly quantifies or implies what a swing capacity, if any, is of the final composition or fiber necessary for the limitation(s) as amended to comply with the written description requirement.  Also, the presence of a swing capacity is merely disclosed as a property of the MOF, and the specification is wholly silent to any explicit teaching or implication that the activated carbon, zeolite, or metal oxide additive species contain any swing capacity.  Claims 72, 73, and 76-79 are also rejected for their dependency on claim 70. 
Independent claim 89 is amended to recite the limitation “wherein the fiber has a swing capacity of greater than 2 mmol/g;”.  The original specification does not contain adequate support for the newly added limitation for reason(s) similar as described with regard to claim 70, above: While there appears to be written description basis in the specification for an MOF additive to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber to contain the recited swing capacity.  Note, the specification never explicitly quantifies or implies what a swing capacity, if any, is of the final composition or fiber necessary for the limitation(s) as amended to comply with the written description requirement.  
Independent claim 136 is amended to recite the limitation “wherein the extruded composition has a swing capacity of greater than 2 mmol/g;”.  The original specification does not contain adequate support for the newly added limitation for the same reasons as described with regard to claim 70, above: While there appears to be written description basis in the specification for an MOF additive to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber to contain the recited swing capacity.  Note, the specification never explicitly quantifies or implies what a swing capacity, if any, is of the final composition or fiber necessary for the limitation(s) as amended to comply with the written description requirement.  Also, the presence of a swing capacity is merely disclosed as a property of the MOF, and the specification is wholly silent to any explicit teaching or implication that the activated carbon, zeolite, or metal oxide additive species contain any swing capacity.  
Newly added claims 138, 139, 147, 151, 155, and 156, which recite limitations as to other fiber(s)/composition(s) having “a swing capacity of greater than 2 mmol/g”, “a swing capacity of greater than 5 mmol/g”, or “a swing capacity of greater than 10 mmol/g” are also rejected under 112(a) since the original specification does not contain adequate support for the newly added limitation for the same reason(s) as described with regard to claim 70, above: While there appears to be written description basis in the specification for an MOF additive to have a swing capacity property, there is no disclosure of support for the entire extruded composition or fiber to contain the recited swing capacity.  Note, the specification never explicitly quantifies or implies what a swing capacity, if any, is of the final composition or fiber necessary for the limitation(s) as amended to comply with the written description requirement.  Also, with regard to claims 138 and 139 which are dependent on claim 137 (which recites the limitation “an additive selected from the group consisting of activated carbon, a zeolite, a metal-organic framework (MOF), and a metal oxide;”), the presence of a swing capacity is merely disclosed as a property of the MOF, and the specification is wholly silent to any explicit teaching or implication that the activated carbon, zeolite, or metal oxide additive species contain any swing capacity.  
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 89, 136, and 152-156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 89, the term “the porosity” lacks sufficient antecedent basis in the claim.  Claims 136 and 152 are also indefinite for the same reason, and claim 153-156 are also indefinite for their dependency on claim 152.  Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612).
	As to claim 137, Magill et al. teach an extruded composition (Magill et al.’s invention is drawn to a fiber/elongated member, abstract; although the term “extruded” implies a product-by-process limitation of the how the claimed composition is made, note the mere fiber of Magill et al. meet the term, and in any event note Magill et al. teach the fibers are made by spinning, col. 1 lines 32-36) comprising a microencapsulated phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Magill et al. further teach the amount of the phase change material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4) and the remainder is polymer(s) and additives (see, e.g., col. 26 lines 29-39 and the Example 2 referenced above), which overlaps the claimed range of the weight fraction of the microencapsulated phase change material is greater than approximately 60%.  Note that this disclosed amount of phase change material corresponds to an approximate polymer range of 10 to 95 wt.% or 30-95 wt.%, which substantially overlaps the instantly claimed weight fraction range of approximately 20 to 50%.  
Regarding the claimed limitation that the composition further comprises at least one of activated carbon, a zeolite, or a metal oxide as an additive, Magill does not teach this limitation with sufficient specificity under an anticipation analysis, but, nevertheless, such limitation(s) would be obvious at the time of the effective filing date to a person of ordinary skill in the art via some “picking and choosing” of additives from the express teachings of Magill.  Specifically, Magill teaches providing additives to the fiber/elongate member in view of the desirability of further processing of the fiber and/or for a particular application of the fiber (col. 6 lines 14-16).  Exemplary additives at col. 6 include ceramic metal oxide particles as light/UV absorbing additives, activated carbon fibers or particles as conductive additives, zeolites as anti-blocking additives, and metal oxides as generic fillers.  Magill also teaches providing zeolite and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for the fiber/elongate member of Magill to contain at least one of activated carbon, a zeolite, or a metal oxide as a further additive/component because the reference expressly teaches the selection of such additives, among others, are useful for various purposes within the fiber/elongate member.

Claims 137 and 140-143 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612) as applied to claim 137 above, and further in view of Gueret et al. (US 2014/0023853), Wiersum et al. (Abstract of "An evaluation of UiO-66 for gas-based applications," Chemistry - An Asian Journal, Vol. 6, Iss. 12, 2011), and Cmarik et al. ("Tuning the absorption properties of UiO-66 via ligand functionalization," Langmuir, 2012, 28, 44, 15606-15613).
The disclosure of Magill et al. is relied upon as set forth above.  Magill et al. teach the claimed invention where the additive is activated carbon, a zeolite, or a metal oxide, as described above, but does not teach the additive is a metal-organic framework (MOF) having a swing capacity of greater than 2 mmol/g or greater than 5 mmol/g and the MOF comprises UiO-66. 
However, Gueret et al. teach the selection of materials for encapsulating phase change materials (abstract).  Gueret et al. teach providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).  The adsorbent has an affinity for adsorbing certain gas molecules, e.g., carbon dioxide (para. 0009-0011, 0139, and 0141).  Although Gueret et al. is silent to any particular single species of adsorbent/MOF for adsorbing carbon dioxide, Wiersum et al. and Cmarik et al. are each cited references of interest that teach UiO-66 is a well-known and typical MOF for adsorbing carbon dioxide having a swing capacity of carbon dioxide or amount of carbon dioxide adsorbed in excess of 5 mmol/g which possesses physical properties comparable of better than reference zeolites and/or an exceptionally high adsorption capacity, selectivity, etc. in general (Wiersum et al., abstract; Cmarik et al., abstract and Fig. 1). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metal-organic framework, e.g., UiO-66 which is known for its exceptionally high swing capacity or adsorption capacity above 5 mmol/g, as taught by Gueret et al., Wiersum et al., and Cmarik et al. as/in the containment structure of the microencapsulated phase change material of Magill et al. in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal and adsorbent effects.  Note, this combination of references alternatively meet the limitation of claim 137 where the additive is a MOF. 

Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612) as evidenced by Hartmann et al. (US 2008/0233368) and in view of Gueret et al. (US 2014/0023853). 
Magill et al. teach an extruded composition (Magill et al.’s invention is drawn to a fiber/elongated member, abstract; although the term “extruded” implies a product-by-process limitation of the how the claimed composition is made, note the mere fiber of Magill et al. meet the term, and in any event note Magill et al. teach the fibers are made by spinning, col. 1 lines 32-36) comprising a phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Magill et al. further teach the amount of the phase change material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4) and the remainder is polymer(s) and additives (see, e.g., col. 26 lines 29-39 and the Example 2 referenced above).  Magill teaches the phase change material has a phase transition enthalpy of greater than approximately 50 J/g (the exemplary paraffin wax phase change material having 150 J/g latent heat, described above; see also col. 15 lines 25-43 disclosing the phase change material(s) comprise a preferable latent heat of about 100 to about 400 J/g; Magill describes these latent heat values as the amount of heat absorbed/released by a substance as it undergoes a transition between two phase states, col. 14 lines 11-23, i.e., the disclosed latent heat corresponds to the claimed phase transition enthalpy).  
Regarding the claimed limitation that the composition has a phase transition enthalpy of greater than approximately 60 J/g, note this limitation is rendered obvious via the amount of phase change material provided in the disclosed fiber/elongate.  As described above, the exemplary phase change material of Magill et al. itself has a latent heat value of 150 J/g and is provided in an amount of up to 90 wt.% of the fiber/elongated member, which corresponds to the entire fiber/elongated member containing a latent heat value of up to 135 J/g calculated by 90% of 150 J/g.  As also described above, the phase change material of Magill et al. itself has a latent heat value of up to 400 J/g, and with the same preferred range of the phase change material being provided in an amount of up to 90 wt.% of the fiber/elongated member, the entire fiber/elongated member alternatively contains a latent heat value of up to 360 J/g, calculated by 90% of 400 J/g.  In other words, the claimed phase transition enthalpy range of the single elongated volume is overlapped and would flow naturally from the teachings of the reference since the reference comprises a phase change material having a certain phase change enthalpy present in a certain amount by weight of the disclosed fiber/elongated member.
Regarding the limitation in the preamble that the extruded composition is porous, Magill et al. does not explicitly teach this limitation, but, nevertheless, such limitation would be obvious at the time of the effective filing date to a person of ordinary skill in the art from the teachings of Magill et al. that the phase change material is present as microcapsules (col. 21 lines 18-61) and the amount of the phase material in the elongated member is up to 90 wt.%, preferably 5 to 70 wt.%, (col. 21 line 62 to col. 22 line 4).  Incorporation of phase change material microcapsules into polymer-containing fibers are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber, i.e., render the composition porous as claimed.  Hartmann et al. is cited as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann et al.) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann).
Magill teaches the composition comprises additional components as discrete additives or as containment structures for encapsulating the phase change material (col. 6 lines 14+ and col. 21 lines 34-61).  Magill teaches providing zeolite, silica, and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  
Magill fails to teach the composition further comprises a metal-organic framework (MOF).  
However, Gueret et al. teach the selection of materials for encapsulating phase change materials (abstract).  Gueret et al. teach providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metal-organic framework as taught by Gueret et al. as/in the containment structure of the microencapsulated phase change material of Magill et al. in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal and adsorbent effects. 

Claims 145, 146, and 148-150 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612) as evidenced by Hartmann et al. (US 2008/0233368) and in view of Gueret et al. (US 2014/0023853) as applied to claim 144 above, and further in view of Wiersum et al. (Abstract of "An evaluation of UiO-66 for gas-based applications," Chemistry - An Asian Journal, Vol. 6, Iss. 12, 2011) and/or Cmarik et al. ("Tuning the absorption properties of UiO-66 via ligand functionalization," Langmuir, 2012, 28, 44, 15606-15613).
The disclosure of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al. is relied upon as set forth above.  Gueret et al. further teach the adsorbent, i.e., the MOF, has an affinity for adsorbing certain gas molecules, e.g., carbon dioxide (para. 0009-0011, 0139, and 0141), but the combination of references fail to teach the MOF has a swing capacity of greater than 2 mmol/g, greater than 5 mmol/g, or greater than 6 mmol/g and the MOF comprises UiO-66. 
Although Gueret et al., which is relied upon to meet the MOF in the above combination of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al., is silent to any particular single species of adsorbent/MOF for adsorbing carbon dioxide, Wiersum et al. and Cmarik et al. are each cited references of interest that teach UiO-66 is a well-known and typical MOF for adsorbing carbon dioxide having a swing capacity of carbon dioxide or amount of carbon dioxide adsorbed in excess of 6 mmol/g which possesses physical properties comparable of better than reference zeolites and/or an exceptionally high adsorption capacity, selectivity, etc. in general (Wiersum et al., abstract; Cmarik et al., abstract and Fig. 1). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide UiO-66 which is known for its exceptionally high swing capacity or adsorption capacity above 6 mmol/g, as taught by Wiersum et al. and Cmarik et al. as/in the containment structure of the microencapsulated phase change material of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al. in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal and adsorbent effects.  

Claim 152 is rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612) in view of Gueret et al. (US 2014/0023853). 
Magill et al. teach a fiber (fiber/elongated member, abstract; although the terms “wet-spin dry-jet” in the preamble imply a product-by-process limitation of the how the claimed fiber is made, note the mere fiber of Magill et al. meets the term, and in any event note Magill et al. teaches the fibers are made by spinning, col. 1 lines 32-36) comprising a microencapsulated phase change material and a polymer (the fiber/elongated member comprises one or more phase change materials and a polymeric material, col. 5 lines 10-26; see also Example 2 in col. 34-34 comprising fibers spun from polyethylene-co-vinyl acetate with paraffin wax having 150 J/g latent heat; the phase change material comprises a containment structure that encapsulates, contains, surrounds, etc. the phase change material, e.g., microcapsules, col. 21 lines 18-61).  Note that the disclosed microencapsulated phase change material of the reference directly and fully reads on the claimed limitation that it is encapsulated by a barrier layer that effectively contains the phase change material during repeated freeze/melt cycles (see, e.g., the containment structure serves to prevent leakage of the phase change material from the fiber during use, col. 21 lines 26-28; note, the selection of the phase change material encompasses species of solid-liquid phase change materials by the disclosure of paraffinic hydrocarbons having various melting points among the range of -5.5°C to 61.4°C, Table 1 at col. 15-16, meaning the phase change material undergoes freezing/melting during use).  Magill et al. teaches the microencapsulated phase change material has a phase transition enthalpy of greater than approximately 50 J/g (the exemplary paraffin wax phase change material having 150 J/g latent heat, described above; see also col. 15 lines 25-43 disclosing the phase change material(s) comprise a preferable latent heat of about 100 to about 400 J/g; Magill et al. describes these latent heat values as the amount of heat absorbed/released by a substance as it undergoes a transition between two phase states, col. 14 lines 11-23, i.e., the disclosed latent heat corresponds to the claimed phase transition enthalpy).  
Regarding the claimed limitation that the fiber has a phase transition enthalpy of greater than approximately 60 J/g, note this limitation is rendered obvious via the overlapping amount of phase change material provided in the disclosed fiber/elongate.  As described above, the exemplary phase change material of Magill et al. itself has a latent heat value of 150 J/g and is provided in an amount of up to 90 wt.% of the fiber/elongated member, which corresponds to the entire fiber/elongated member containing a latent heat value of up to 135 J/g calculated by 90% of 150 J/g.  As also described above, the phase change material of Magill et al. itself has a latent heat value of up to 400 J/g, and with the same preferred range of the phase change material being provided in an amount of up to 90 wt.% of the fiber/elongated member, the entire fiber/elongated member alternatively contains a latent heat value of up to 360 J/g, calculated by 90% of 400 J/g.  In other words, the claimed phase transition enthalpy range of the single elongated volume is overlapped and would flow naturally from the teachings of the reference since the reference comprises a phase change material having a certain phase change enthalpy present in a certain amount by weight of the disclosed fiber/elongated member.
Magill et al. teach the fiber comprises additional components as discrete additives or as containment structures for encapsulating the phase change material (col. 6 lines 14+ and col. 21 lines 34-61).  Magill et al. teach providing zeolite, silica, and activated carbon among other species as containment structure for encapsulating the phase change material (col. 21 lines 34-61).  
Magill et al. fail to teach the fiber further comprises a metal-organic framework.
However, Gueret et al. teaches the selection of materials for encapsulating phase change materials (abstract).  Gueret et al. teach providing a coating layer containing an adsorbent composed of a zeolite, activated carbon, silica, a metal oxide, or a metal-organic framework (disclosed in the reference as “metallo-organic structure” or “MOF”) in order to tailor and affect the thermal effects of the encapsulated phase change material particles (para. 0011-0015, 0133, and 0135).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metal-organic framework as taught by Gueret et al. as/in the containment structure of the microencapsulated phase change material of Magill et al. in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal effects. 
As to the limitation that the fiber has a morphology based on the effective heat transfer distance from the MOF to the microencapsulated phase change material of 1 micrometer or less, i.e., that the distance from the MOF to the microencapsulated phase change material is 1 micrometer or less, this limitation is met by the combination of Magill et al. and Gueret et al..  Magill et al. teach containment structures formed as shells encapsulating the phase change material as a core within the shell (as described above and at col. 21 lines 34-61), and the rejection of claim 72 sets forth providing a MOF as taught by Gueret et al. as/in the containment structure of the microencapsulated phase change material of Magill et al.  In other words, the combination of Magill et al. and Gueret et al. results in a structure where the MOF is the shell portion of a microencapsulated phase change material core portion, meaning the MOF and microencapsulated phase change material are integral or in immediate contact and have a distance of 0 micrometers to one another and within the instantly claimed range.
The remaining limitations that the extruded composition be formed by a specific process/technique or that the porosity is controllable by a specific process are product-by-process limitations.  Product-by-process limitations are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the prior discussed limitations of the claim fully delineate the structure of the claimed fiber, e.g., comprising the specified microencapsulated phase change material, MOF, and polymer having the specified phase transition enthalpy and porosity ranges, which Magill et al. in view of Gueret et al. fully teach for the reasons set forth above, and the product-by-process limitations are extended little patentable weight.

Claims 153 and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 7,160,612) in view of Gueret et al. (US 2014/0023853) as applied to claim 152 above, and further in view of Wiersum et al. (Abstract of "An evaluation of UiO-66 for gas-based applications," Chemistry - An Asian Journal, Vol. 6, Iss. 12, 2011) and/or Cmarik et al. ("Tuning the absorption properties of UiO-66 via ligand functionalization," Langmuir, 2012, 28, 44, 15606-15613).
The disclosure of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al. is relied upon as set forth above.  Gueret et al. further teach the adsorbent, i.e., the MOF, has an affinity for adsorbing certain gas molecules, e.g., carbon dioxide (para. 0009-0011, 0139, and 0141), but the combination of references fail to teach the MOF has a swing capacity of greater than 2 mmol/g or greater than 5 mmol/g. 
Although Gueret et al., which is relied upon to meet the MOF in the above combination of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al., is silent to any particular single species of adsorbent/MOF for adsorbing carbon dioxide, Wiersum et al. and Cmarik et al. are each cited references of interest that teach UiO-66 is a well-known and typical MOF for adsorbing carbon dioxide having a swing capacity of carbon dioxide or amount of carbon dioxide adsorbed in excess of 5 mmol/g which possesses physical properties comparable of better than reference zeolites and/or an exceptionally high adsorption capacity, selectivity, etc. in general (Wiersum et al., abstract; Cmarik et al., abstract and Fig. 1). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide UiO-66 which is known for its exceptionally high swing capacity or adsorption capacity above 5 mmol/g as taught by Wiersum et al. and Cmarik et al. as/in the containment structure of the microencapsulated phase change material of Magill et al. as evidenced by Hartmann et al. and in view of Gueret et al. in order to obtain a contained/encapsulated phase change material with a reasonable expectation of success and/or to obtain a microencapsulated phase change material/particles having tailored thermal and adsorbent effects.  

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
It is noted Applicant’s arguments as to the prior 112(a)/(b) rejections are moot in view of the new reasons and rationale(s) for the present 112 rejections set forth above. 
Regarding the present 103 rejection(s) based on Magill et al. (US 7,160,612), Applicant argues Magill et al.’s fiber is a dense fiber without sufficient porosity to perform as the recited invention does since it is formed using a melt spinning technique.  This argument is not persuasive because a “sufficient porosity” is not recited in the any of the rejected claims.  In response to Applicant's additional argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (e.g., a sufficient porosity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In any event, note that Hartmann et al. (US 2008/0233368) has been additionally cited and is of record as an evidence reference to show the inherent characteristic phase change material microcapsules (disclosed as PCM microcapsules in Hartmann et al.) are well-known in the art to increase porosity of a polymer-based fiber (see para. 0028 of Hartmann et al.).  Accordingly, incorporation of phase change material microcapsules into polymer-containing fibers as taught in Magill et al. are well-known in the art to increase the porosity of the resultant fiber, and therefore varying the relative amount of the phase change material microcapsules would be expected by a person of ordinary skill in the art to affect the porosity of the fiber.  
Applicant further argues the fiber of Magill et al. do not possess a swing capacity of greater than 10 mmol/g and cannot enable any sort of intra-fiber mass transfer operations.  These arguments are also not persuasive because neither limitation (a fiber having a swing capacity of greater than 10 mmol/g or any intra-fiber mass transfer operation) is recited in the any of the rejected claims.  In response to Applicant's additional argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a fiber swing capacity or intra-fiber mass transfer operations) are not recited in the (prior art)-rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note, at the time of writing this correspondence it is believed the newly claimed presence of a fiber having a swing capacity of greater than 10 mmol/g does not have sufficient written description basis in the present application’s original specification (or any provisional application thereof).  With regard to the newly claimed MOF swing capacities and UiO-66 composition, the rejections of record rely on new references, Wiersum et al. (Abstract of "An evaluation of UiO-66 for gas-based applications," Chemistry - An Asian Journal, Vol. 6, Iss. 12, 2011) and Cmarik et al. ("Tuning the absorption properties of UiO-66 via ligand functionalization," Langmuir, 2012, 28, 44, 15606-15613), in order to meet these limitations. 
It is noted that Applicant’s arguments/remarks also discuss the claimed invention is formed by a wet-spin dry-jet technique involving solvents and a dope which preferably reach the recited porosity.  These limitations are product-by-process limitations, which are not limited to the recited steps except to the extent they suggest structure of the composition.  In the instant case, the remaining limitations in the independent claims fully delineate the structure of the claimed fiber/extruded composition (e.g., comprising a phase change material, additive/MOF, and polymer having specified properties/ranges), which the prior art references teach for the reasons of record, and the product-by-process limitations are extended little patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Accordingly, the new prior art rejections are made for the reasons of record.
It is also noted Applicant’s arguments on page 12 of the response implies there are additionally claims 157 and 158 as pending.  However, the claim set as filed contains no such claims.  Merely 70, 72, 73, 76-79, 89, and 136-156 are currently pending. 
At the time of writing this correspondence, it cannot be fairly shown the above-combined references of record render obvious the claimed limitation that the final composition has a swing capacity of greater than 2 mmol/g.  For purposes of compact prosecution, Applicant is cautioned amendments (or arguments that show Applicant was in possession of the invention as claimed at the time of the effective filing date) that overcome the 112a rejection(s) of record might necessitate the above-cited prior art references applicable under new 35 U.S.C. 103 rejection(s) in view of their clarified/corrected scope.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 9, 2022